Citation Nr: 0711228	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  03-22 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from April 1945 to October 
1946.  She died in September 2002.  The appellant is her son.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Chicago, Illinois, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appellant testified before a Veterans Law Judge at a 
videoconference hearing in March 2004; however, that judge 
subsequently retired from the Board and the appellant was 
afforded a new hearing.  See 38 C.F.R. § 20.707.  The 
appellant testified before the undersigned Acting Veterans 
Law Judge at a second videoconference hearing in August 2006.  
Transcripts of these hearings are associated with the claims 
file.  

This case was previously before the Board in July 2004 at 
which time it was remanded for further development.  A Board 
decision was issued in March 2006 but that decision was 
subsequently vacated and the matter was remanded to schedule 
the appellant for a video conference hearing.  The case is 
now ready for appellate disposition.




FINDINGS OF FACT

1. The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's claim.

2. The veteran's death certificate reveals that she died in 
September 2002.  The immediate cause of death was listed as 
advanced carcinoma of the breast.  The approximate interval 
between onset and death was given as 11 years.  An autopsy 
was not performed.

3. At the time of the veteran's death, she was not service-
connected for any disability but was in receipt of military 
disability retirement pay.  Her service medical records 
reflect she had rheumatic fever and valvular heart disease at 
the time of separation from service.

4. The cause of the veteran's death did not have its onset 
during or after service or any applicable presumptive period, 
and is not shown to be related to any inservice injury or 
disease.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. § 1310 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.303,  3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the appellant's assertion that his 
mother's death was related to her active military service, 
including heart problems she experienced in service and 
rheumatic fever.  The appellant maintains that the veteran's 
fatal breast cancer was somehow related to her in-service 
heart problems.  He also maintains that the veteran had 
problems with her liver in service, which turned into liver 
cancer and contributed to the fatal breast cancer.   

Before proceeding with an analysis of this appeal, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004).  

The Board finds that VA satisfied its duty to notify by means 
of letters sent to the appellant in March 2003, July 2004, 
October 2004, and March 2005.  Specifically, the March 2003 
letter essentially informed the appellant of the elements for 
establishing service connection for cause of death, as well 
as his and VA's respective duties for obtaining evidence.  
The letter contained the requirements for obtaining service 
connection in a section entitled "What Must The Evidence 
Show To Establish Service Connected Death?"  This letter 
also requested that the appellant inform VA of all of his 
mother's private treatment records.  In the July 2004 letter 
the appellant was requested to inform VA of any evidence that 
might support his appeal.  Specifically, the letter stated:  
"If the evidence is in your possession, please send it to 
us."  In October 2004 and March 2005 the RO updated the 
appellant on the status of his appeal and requested that he 
send additional evidence.  Finally, in correspondence dated 
in March 2005 the appellant wrote that he had no further 
evidence to submit.     

While the March 2003 letter was issued after the January 2003 
rating decision the Board finds that any defect with respect 
to the timing of the VCAA notice requirement is harmless 
error.  See Mayfield v. Nicholson,  19 Vet. App. 103 (2005).  
Although the notice provided to the appellant in March 2003 
was not given prior to the first adjudication of the claim, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), 
and, after the notice was provided, the case was 
readjudicated and a statement of the case (SOC) and a 
supplemental statement of the case (SSOC) were provided to 
the appellant in July 2003 and August 2005.  Moreover, the 
appellant had ample opportunity to continue to participate in 
his claim, as demonstrated by the statements he continued to 
submit and the hearings that he attended in March 2004 and 
August 2006.  Additionally, during that time period VA 
continued to provide him with updates related to his case.  
Thus, the Board finds that there was no prejudice to the 
appellant in this case by not sending him a pre-adjudicatory 
VCAA notice letter.

The VCAA notice letters provided to the appellant did not 
indicate what requirements were needed to establish an 
effective date in an award of service connection.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) (VCAA 
notice must cover all elements of service connection, 
including information regarding effective dates for a 
disability).  However, as the Board finds that the 
preponderance of the evidence is against the appellant's 
claim for service connection for the cause of the veteran's 
death, and question as to the proper effective date is 
rendered moot.  

The Board notes that the claims file does not appear to 
contain a copy of the original rating decision in this 
appeal.  Nevertheless, there is no prejudice to the 
appellant in proceeding with this appeal as the content of 
that decision is not in dispute.  Moreover, it is clear from 
other documents in the claims file that the appellant 
received a copy of the decision, as he submitted a timely 
notice of disagreement and also requested review by a 
decision review officer.  

For reasons explained above, the Board finds that the duty 
to notify the appellant as to the evidence needed to 
substantiate his claim was satisfied, and the Board must now 
examine whether the duty to assist was satisfied.  For 
claims for service connection, the duty to assist includes 
obtaining relevant records.  38 C.F.R. § 3.159(c).  In the 
present case, the claims folder contains all available 
service medical records and private treatment records.  In a 
statement submitted by the appellant in June 2005, he 
indicated that there was no further medical evidence to 
submit.  In June 2005, VA obtained a medical opinion in this 
case.  38 C.F.R. § 3.159(c)(4).  In July 2006, the appellant 
submitted a waiver of RO consideration of additional 
evidence he was submitting, although the attached evidence 
consisted of a completed VA Form 646, which essentially 
presented argument in favor of the appellant's appeal.  
There are a few instances in the record, such as the March 
2004 hearing transcript, when the appellant describes the 
veteran's case as being "fire-related," referring to a 
1973 fire at the National Personnel Records Center, where 
many service records are stored.  However, the Board has 
carefully reviewed the record and finds no indication that 
the veteran's records were compromised by that fire.  In 
fact, the service medical records in the file appear to 
cover the dates that the veteran was on active duty.  Thus, 
it does not appear that this was a "fire-related" case.  
As noted in the Introduction of this decision, the appellant 
was most recently afforded a hearing before the undersigned 
in August 2006.  Accordingly, the Board finds that VA has 
satisfied its duty to assist pursuant to the VCAA, see 38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, and the Board 
will proceed with an analysis of this appeal.

In order to establish service connection for the cause of the 
veteran's death, there must be a service-connected disability 
that was the principal or a contributory cause of death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A service-connected 
disability will be considered the principal (primary) cause 
of death when such disability, singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related to the death.  38 C.F.R. 
§ 3.312(b).  A service-connected disability will be 
considered a contributory cause of death when such disability 
contributed substantially, or combined to cause death-e.g., 
when a causal (not just a casual) connection is shown.  
38 C.F.R. § 3.312(c).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

In this case, the veteran died in September 2002.  The death 
certificate lists the cause of death as advanced carcinoma of 
the breast.  The approximate interval between onset and death 
was given as 11 years.  During the veteran's lifetime, 
service connection was not in effect for any disorder.  
Service medical records reflect she had rheumatic fever and 
valvular heart disease at the time of separation from 
service.  There is no indication that the veteran had any 
sort of liver disorder during service.  She was discharged 
from service with military disability retirement pay.  

In support of the appellant's argument he submitted numerous 
private medical records dated from December 1964 until the 
time of the veteran's death in 2002.  These records show a 
diagnosis of breast carcinoma in 1991 and metastatic disease 
to the liver in 2001.  These records also show that the 
appellant sought a nexus opinion from Dr. G.C., the veteran's 
private physician.  A handwritten note dated in July 2003, 
which is purportedly signed by Dr. G.C., indicates that while 
the cause of death was advanced carcinoma of the breast and 
liver, "heart failure quite likely was possible if heart 
valve couldn't pump out nothing on left side."

The claims folder was reviewed by a VA hematology/oncology 
specialist in June 2005.  The VA physician noted the 
veteran's history of rheumatic fever with cardiac valve 
damage in service and subsequent diagnosis of breast 
carcinoma in 1991.  He concluded:  

I am not aware of any association between 
rheumatic fever and the development of 
breast carcinoma.  Breast carcinoma is a 
very common neoplasm in older women. In 
view of these facts, the preponderance of 
evidence suggests the claim is without 
merit.

Given the evidence of record, the Board finds that the 
preponderance of the evidence weighs against a finding that 
the veteran's death is related to service.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  Service medical records are 
negative for any diagnosis or treatment of breast carcinoma 
during service, and the records indicate that breast cancer 
did not manifest for more than forty years following the 
veteran's separation from service.  Moreover, the record 
contains no competent medical evidence relating the veteran's 
fatal breast cancer to her active military service, including 
her heart disease.  Significantly, following review of the 
veteran's claims folder, the June 2005 VA physician opined 
that there is no known association between rheumatic fever 
and development of breast carcinoma and suggested that the 
appellant's contentions were without merit.   

The July 2003 handwritten note submitted by the appellant 
(signed by a Dr. G.C.) does not establish a causal connection 
between the veteran's death and her military service.  This 
note simply states that heart failure was possible if the 
veteran's heart valve couldn't pump blood on the left side.  
There is no connection given between the veteran's breast 
carcinoma and the rheumatic fever or valvular heart disease 
in service, and there is no connection made between any heart 
failure at the time of death and the veteran's active 
service.  Rather, the note merely indicates that heart 
failure was possible, whereas the veteran's death certificate 
clearly indicates that the cause of death was breast cancer.  
This finding is well-supported by the medical records in the 
claims file.  

The Board finds the June 2005 VA medical opinion to have the 
most evidentiary weight in this case.  First, the Board finds 
that the VA physician is competent to render a medical 
opinion as to a connection between the veteran's death and 
service.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Black v. Brown, 10 Vet. App. 279, 284 
(1997).  Second, the VA physician reviewed the claims folder 
and discussed the relevant evidence regarding the veteran's 
medical history.  The examiner provided reasons and bases for 
his conclusion and pointed to evidence that supported his 
conclusion.  In assessing such evidence, whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998).  Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board recognizes the obvious sincerity of the appellant's 
belief in the merits of his claim.  Nevertheless, unsupported 
by medical evidence, a claimant's personal belief, however 
sincere, cannot form a factual basis for granting a claim 
requiring medical determinations.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  

The overwhelming evidence indicates that the cause of the 
veteran's death was advanced carcinoma of the breast, which 
began many years after service.  The probative medical 
evidence of record, as discussed, does not establish a causal 
connection between the veteran's fatal carcinoma and any 
incident of her active military service.  Accordingly, the 
preponderance of the evidence is against the appellant's 
claim, and service connection for the cause of the veteran's 
death must be denied.  The Board has considered the benefit 
of the doubt rule, but as the evidence is not in relative 
equipoise, the rule is not for application at this time.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


